DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998), In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985), In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982), In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970), In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2. 	Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/860,939 (or US 2020/0344764 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach apparatus, method and computer program for determining one or more radio resources to be used for performing a wireless communication over a sidelink of a mobile communication system.
 	Regarding claims 1, 14 and 15, Reimann teaches an apparatus for determining one or more radio resources to be used for performing a wireless communication over a sidelink of a mobile communication system (see claims 1, 14 and 15), the apparatus comprising: 
 	an interface for communicating in the mobile communication system, and a control module (see claims 1, 14 and 15) configured to: determine whether a transportation vehicle comprising the apparatus is in coverage or out of coverage of a base station of the mobile communication system, select from one or more ways to improve transmission reliability of the wireless communication over the sidelink in response to the transportation vehicle being out of coverage (see claims 6, 7, 20 and 21), 
 	wherein the ways include using error correction, using frequency interleaving, using listen-before-talk and using a vehicle-specific random seed to determine the one or more radio resources for the wireless communication over the sidelink (see claims 11 and 25), and 
 	determine the one or more radio resources to be used for performing the wireless communication over the sidelink of the mobile communication system using the selection (see claims 1, 14 and 15, or see claims 1-27).  

 	Regarding claims 3 and 17, Reimann teaches the availability of radio resources is sensed for a position or trajectory of the transportation vehicle executing the method (see claims 12 and 26, or see claims 1-27).  
 	Regarding claims 4 and 18, Reimann teaches the wireless communication over the sidelink of the mobile communication system is a communication between the transportation vehicle and one or more further transportation vehicles, the method comprising receiving one or more wireless messages having a content that is indicative of the availability of the radio resources from the one or more further transportation vehicles (see claims 13 and 27, or see claims 1-27).  
 	Regarding claims 5 and 19, Reimann teaches the ways to improve the transmission reliability comprise using error correction for the wireless communication over the sidelink (see claims 11 and 25, or see claims 1-27).  
 	Regarding claims 6 and 20, Reimann teaches the ways to improve the transmission reliability comprise using one of Reed-Solomon codes, Bose-Chaudhuri-Hocquenghem-codes, Reed- Muller-codes and polar codes for the wireless communication over the sidelink (see claim 14, or see claims 1-27).  

 	Regarding claims 8 and 22, Reimann teaches the ways to improve the transmission reliability comprises using frequency interleaving for the wireless communication over the sidelink (see claims 11 and 25, or see claims 1-27).  
 	Regarding claims 9 and 23, Reimann teaches the ways to improve the transmission reliability comprises using listen-before-talk for the wireless communication over the sidelink (see claims 11 and 25, or see claims 1-27).  
  	Regarding claims 10 and 24, Reimann teaches the ways to improve the transmission reliability comprises using a vehicle-specific random seed to determine the one or more radio resources (see claims 11 and 25, or see claims 1-27).  
 	Regarding claims 11 and 25, Reimann teaches the wireless communication over the sidelink of the mobile communication system is a communication between the transportation vehicle and one or more further transportation vehicles, and/or wherein the mobile communication system is a vehicular mobile communication system (see claims 8, 10, 12, 13, 22, 23, 24, 26 and 27, or see claims 1-27).  
 	Regarding claims 12 and 26, Reimann teaches the wireless communication is one of intra-cluster communication, inter-cluster communication, intra-platoon communication and inter-platoon communication between the transportation vehicle and the one or more further transportation vehicles (see claims 10 and 24, or see claims 1-27).  
.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642